Claimant appeals from a decision of the Unemployment Insurance Appeal Board which affirmed a determination that claimant was ineligible for benefits effective March 9, 1957, on the ground that he had, without good cause, refused employment for which he was reasonably fitted by training and experience. Claimant had been a taxi driver for 41 years. Upon referral to employment as a taxi driver he refused the employment because he was unwilling to drive a cab with an automatic transmission. Practically all of the taxicab operators in New York City have converted to automatic transmissions. It was found that claimant’s refusal to drive an automatic shift cab was a personal and non-compelling reason and did not constitute good cause for refusal of employment. The record warrants such a finding. Decision unanimously affirmed, without costs. Present —Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.